Title: To George Washington from Brigadier General Nathanael Greene, 2 August 1776
From: Greene, Nathanael
To: Washington, George



Dear Sir
Camp on Long Island Augt 2. 1776

Colo. Hand reports nothing worthy your Excellencys notice this morning.
I was at the Narrows last Evening and find the fleet that came

in yesterday consisted of 36 Ships 4 Briggs & five Sloops—One Ship and a Sloop still at the Hook. I could not learn with any degree of certainty who they are. But I believe from their Uniforms they must be the Guards & Artillery. If your Excellency has leisure, perhaps it may be worth while to pay a Visit to the Narrows to Reconnoiter and view the fleet.
With respect to the Tents I wrote about Yesterday, I can easily dispense with them if there is Barracks to be got for the Regt. I wrote to the Quarter Master General to send over his Barrack Master to take up Quarters for the Regiment this morning. Shall notify your Excellency the result of the Barrack Masters enquiry. I have the honnor to be your Excellencys Obedient Servant

Nathanael Greene

